Citation Nr: 1646447	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lymphatic system cancer claimed as Hodgkin's Lymphoma but adjudicated as Non-Hodgkin's Lymphoma (NHL).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2013 rating decision issued by the RO in Philadelphia, Pennsylvania.

The Veteran had requested a videoconference hearing before a Veterans Law Judge to be held at the RO.  However, in a February 2015 correspondence he withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has Hodgkin's Lymphoma as a result of exposure to herbicides while stationed in Thailand and Guam.  He neither claims Vietnam service, nor does the evidence reflect such service.  He also does not allege and the evidence does not show that this disease began in service or within the first post service year.  Although the Veteran claims and the evidence shows that he was diagnosed with Hodgkin's Lymphoma in March 2012 after undergoing surgical biopsy for left axillary lymph node swelling, the RO has adjudicated this claim as Non-Hodgkin's Lymphoma (NHL).  As both diseases are subject to the presumptive provisions for service connection secondary to herbicide exposure, such error by the RO is harmless.  However the RO is alerted to this discrepancy in the diagnosis reported in its adjudications.   

Specifically, in his claim filed in April 2012, he alleges exposure due to serving in the Naval Communication Center in Guam and NKP Thailand on the Laos, Cambodia, and Thailand borders.  He stated that at both bases, the military sprayed Agent Orange around the perimeter.  Later in the same month, the Veteran submitted a statement giving further detail as to his claimed exposures.  He indicated that when he was in Guam, he observed constant spraying of herbicides from drums that had orange rings around them, later known as Agent Orange.  He indicated that the spraying went on while he was on a walk or doing PT jogging around the bases, as well as around all the recreational facilities.  After he was stationed in Guam, he reported being assigned to the US' 'Naval Communication facility assigned to Nakhon Phanom Royal Thai Air Force Base Thailand (also called NKP RTAFB).  He indicated that North Vietnam was about 75 miles north of his base and that the herbicides were sprayed by helicopter.  He described the spray as getting on anyone was walking to or from his area or the chow hall, during spraying. 

The Veteran's service personnel records show that he served at US NAAVCOMMSTA in Guam from March 1, 1973 to March 1, 1971 and was in Thailand after this as a March 25, 1974 entry says he volunteered to remain in Thailand until EAOS on February 21, 1975.  He was aboard the U.S.S. Newport on November 16, 1974.  The service treatment records confirm service in Guam but provide no further evidence about his Thailand service.  

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran (or appellant) appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC). The Memorandum directs such verification unless the claim is "inherently uncredible." 

In January 2013, the Veteran was notified about providing information regarding his alleged Thailand herbicide exposure.  In December 2013, a document, titled "In-Country Thailand Verification Report" was associated with the record and conceded that the evidence supported a finding of service at NKP RTAFB in Thailand.  However this memo made a determination that the Veteran did not have requisite evidence to support a finding of presumptive herbicide exposure in Thailand.  This memo appears to have been internally generated, and it appears that JSRRC has not been contacted to verify possible herbicide exposure.  As noted above, the Veteran has provided written lay evidence as to activities he engaged in that may have possibly resulted in exposure.  Accordingly, further development via the JSRRC to verify possible herbicide exposure in Thailand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all updated outstanding records of VA or private evaluations and treatment the Veteran has received to the present regarding the claims on appeal.  

2.  The AOJ should attempt to further clarify the dates of the Veteran's service at NKP RTAFB in Thailand, through correspondence with him.  Please note that it is unclear of the dates of this service, as the record referencing service in Thailand suggests that he was already in Thailand at the time a March 25, 1974 entry said that he volunteered to remain in Thailand until EAOS on February 21, 1975.  

3.  Thereafter, attempt to verify the claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions.  Specifically, send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service while stationed in Thailand.  The Board again notes the Veteran's contentions that he was exposed to herbicides walking to or from his area or the chow hall, during spraying, per his April 30, 2012 written correspondence.  Any response from JSRRC should be associated with the record.  

4.  Arrange for any further development indicated by the development ordered above.

5.  Then review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




